        Case 2:17-cr-00016-DLC Document 140 Filed 05/28/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

UNITED STATES OF AMERICA,                             CR 17–16–BU–DLC

                      Plaintiff,

vs.                                                         ORDER

BENJAMIN CALVIN BROOKS,

                      Defendant.


      Before the Court is Defendant Benjamin Calvin Brooks’ Motion for Early

Termination of Supervised Release. (Doc. 138.) Mr. Brooks pled guilty to one

count of being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1). (Doc. 100 at 1.) On May 4, 2018, Mr. Brooks was sentenced to 30

months imprisonment followed by 3 years of supervised release. (Id. at 2–3.)

Mr. Brooks moves this Court for the premature termination of his term of

supervised release. (Doc. 138.) The United States of America and the United

States Probation Office do not oppose this request. (Id. at 1; Doc. 139.) For the

reasons stated herein, the Court will grant the motion.

      Under federal law, this Court may:

      after considering the factors set forth in section 3553(a)(1), (a)(2)(B),
      (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . . terminate a
      term of supervised release and discharge the defendant released at any
      time after the expiration of one year of supervised release, pursuant to

                                          1
           Case 2:17-cr-00016-DLC Document 140 Filed 05/28/21 Page 2 of 3



       the provisions of the Federal Rules of Criminal Procedure relating to
       the modification of probation, 1 if it is satisfied that such action is
       warranted by the conduct of the defendant released and the interest of
       justice.

18 U.S.C. § 3583(e)(1).

       This expansive phrasing makes clear that this Court “enjoys discretion to

consider a wide range of circumstances when determining whether to grant early

termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Mr.

Brooks began his three-year term of supervised release on September 18, 2019,

rendering him statutorily eligible for the premature termination of his remaining

term of supervised release. Accordingly, the Court will consider the pertinent

factors.

       These include, but are not limited to: (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant;” (2) “the need for the

sentence imposed . . . to afford adequate deterrence to criminal conduct [and] to

protect the public from further crimes of the defendant;” (3) the applicable

sentencing guidelines; (4) “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar



1
  The Federal Rules of Criminal Procedure generally obligate this Court to hold a hearing prior to
modifying the conditions of Mr. Brooks’ supervised release. Fed. R. Crim. P. 32.1(c). Such a
hearing is not necessary, however, if Mr. Brooks waives it, or if the proposed modification is
favorable to him and the United States’ does not object. The premature termination of Mr.
Brooks’ supervised release is obviously favorable to him and the United States does not object.
(Docs. 138 at 1; 139.) Accordingly, the Court will dispose of this matter without a hearing.
                                                2
          Case 2:17-cr-00016-DLC Document 140 Filed 05/28/21 Page 3 of 3



conduct;” and (5) “the need to provide restitution to any victims of the offense.” 18

U.S.C. § 3553(a). This Court “need not discuss every factor,” but the record must

sufficiently establish that the Court fulfilled its “duty to explain its sentencing

decisions” which extends to the early termination of supervised release context.

Emmett, 749 F.3d at 821.

      The Court finds that consideration of all of the foregoing factors supports the

early termination of Mr. Brooks’ remaining term of supervised release. While his

underlying offense conduct is serious, Mr. Brooks served a term of imprisonment

and has thrived on supervised release. Mr. Brooks represents that his “experience

in the system has changed him profoundly and set him on the stable path he is on

today.” (Doc. 138 at 2.) Mr. Brooks resides with this wife and stepdaughter and

“enjoys the support of his community.” (Id.) In short, the interest of justice and

Mr. Brooks’ conduct on supervised release all support early termination in this

matter.

      Accordingly, IT IS ORDERED that the motion (Doc. 138) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Brooks’ remaining term of supervised

release is TERMINATED as of the date of this Order.

      The Clerk of Court is directed to notify the United States Probation Office of

the making of this Order.

      DATED this 28th day of May, 2021.

                                          3
